MORRIS SHEPPARD ARNOLD, Circuit Judge,
dissenting.
I respectfully dissent because the fact that defendants had no discretion to request changes in transport procedures is legally irrelevant. A person may not plead the defense of superior orders to avoid liability for an act otherwise tortious. If an order, or an invariable practice, is unconstitutional, acting in accordance with it is actionable under 42 U.S.C. § 1983. See Little v. Barreme, 6 U.S. (2 Cranch) 170, 2 L.Ed. 243 (1804). In that case, Chief Justice Marshall lays down the principle that “instructions cannot change the nature of the transaction, nor legalize an act which, without those instructions, would have been a plain trespass.” Id. at 179. See also Busche v. Burkee, 649 F.2d 509, 517 (7th Cir.1981), cert. denied, 454 U.S. 897, 102 S.Ct. 396, 70 L.Ed.2d 212 (1981).
In my view, defendants are liable if they acted with deliberate indifference to the possibility of serious injury to plaintiff. See Wilson v. Seiter, — U.S. —, 111 S.Ct. 2321, 2326-27, 115 L.Ed.2d 271 (1991). Here the evidence of deliberate indifference is plain, given the complaints by plaintiff and the fact of his previous injury, of which defendants, as the magistrate found, were specifically made aware. The magistrate also found that one of the incidents complained of caused plaintiff immense pain that took several weeks to dissipate. A case for damages was therefore clearly made out. The fact, moreover, that Dr. Fox recommended the disuse of the black box in the plaintiffs instance, and the fact that its use was discontinued, seem incontrovertible evidence of injury; and these facts undermine entirely any reliance that the defendants may have been able to put on the proposition that it was somehow not feasible, or too expensive, to treat plaintiff otherwise than in accordance with accepted policy.
Because the district court relied on an erroneous legal proposition, and because its factual conclusions were clearly erroneous, I would reverse the judgment below.